Citation Nr: 0432228	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
left wrist, due to status post fracture of the left radius 
and ulna, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from January 1956 to February 
1963.

This appeal arises from an August 2002 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans' Affairs which increased the veteran's disability 
rating to 10 percent for service-connected traumatic 
arthritis, left wrist, due to post status fracture of the 
left radius and ulna.


REMAND

As an initial matter, the veteran was provided with a VA exam 
in August 2002.  However, the examiner did not state that the 
veteran's claims file was reviewed and the examination report 
gives no evidence that the examiner was familiar with the 
history of the veteran's disability.  To ensure a thorough 
examination and evaluation, the veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2004). 
In addition, the examination report and subsequent October 
2002 clarification failed to adequately describe functional 
impairment as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the Board finds that the veteran should 
undergo another VA examination to determine the current 
severity of his disability.

Finally, the veteran's most recent VA treatment records in 
the claims file are from October 2002.  The veteran may have 
more recent treatment records relevant to his claim.  
Therefore, these records should be obtained, if available.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Jackson, 
Mississippi VAMC and request any records 
of the veteran's treatment at that 
facility since October 2002.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
provided with another examination to 
determine the current nature and 
severity of his service-connected left 
wrist disability.  The claims folder 
must be made available to the examiner 
for review. Such review should be 
indicated on the examination report.  
The examiner should describe in detail 
the veteran's symptoms and impairments.  
The examination should include full 
range of motion studies, X-Rays, and 
any other tests considered necessary by 
the examiner. In addition, the examiner 
should describe for the record such 
factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  If feasible, the 
determinations concerning pain, 
weakness, fatigability and 
incoordination should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
also describe for the record any flare-
ups of symptoms.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



